Name: Commission Regulation (EEC) No 2765/90 of 27 September 1990 laying down provisional measures applicable in the sugar sector following the unification of Germany
 Type: Regulation
 Subject Matter: Europe;  European construction;  international security;  beverages and sugar;  political geography
 Date Published: nan

 29. 9 . 90 Official Journal of the European Communities No L 267/ 11 COMMISSION REGULATION (EEC) No 2765/90 of 27 September 1990 laying down provisional measures applicable in the sugar sector following the unification of Germany Council on the proposals presented to it by the Commis ­ sion, particularly with regard to quotas and transfer of quotas ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on the interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas sugar production for the 1990/91 marketing year commenced, in the case of the sugar-producing underta ­ kings situated in the region made up of the territory of the former German Democratic Republic, prior to 3 October 1990 ; whereas in order to ensure the harmo ­ nious application of the quota system and its self-finan ­ cing arrangements in respect of both the producers of this region and those of the other Community regions, and to prevent sugar produced in the said territory at the begin ­ ning of the 1990/91 marketing year from constituting C sugar, it is essential that, with effect from 1 July 1990, the date of the start of the marketing year, appropriate measures should now be adopted with regard to sugar production ; Whereas the compensation system for storage costs provided for in Article 8 of Regulation (EEC) No 1785/81 (2), as last amended by Regulation (EEC) No 1069/83 (3), comprises a flat-rate reimbursement to be financed by means of a levy chargeable to the sugar producers ; whereas, for the same reasons as stated above concerning production, that system must apply to any sugar produced during the 1990/91 marketing year ; whereas Article 12 of Regulation (EEC) No 1785/81 provides that minimum stocks are to be held by each sugar-producing undertaking in order to ensure normal supplies to the Community as a whole or to one of its areas ; whereas this arrangement is closely linked to each undertaking's production and storage and also complies with the principle of Community solidarity ; whereas, therefore, provision should provisionally be made for an immediate contribution by the sugar industry of the former German Democratic Republic to that arrange ­ ment ; Whereas the measures provided for in this Regulation are to apply subject to any changes, which may have a retro ­ spective effect, resulting from the decisions taken by the Article 1 1 . Without prejudice to paragraphs 2 to 5, sugar produced in the 1990/91 marketing year by sugar ­ producing undertakings situated in Germany in the region corresponding to the territory of the former German Democratic Republic shall be governed by the relevant provisions of Articles 24 to 32 of Regulation (EEC) No 1785/81 . Until the Council has taken a decision on the Commis ­ sion proposals of 21 August 1990, the production of the undertakings referred to in the first subparagraph must be effected within the quotas set out in paragraph 2. 2. Germany is hereby authorized provisionally to allo ­ cate an A quota and a B quota to the undertakings referred to in paragraph 1 which produced sugar before 1 July 1990 the following basic quantities within the limits of ; (a) basic quantity A : 665 290 tonnes of white sugar ; (b) basic quantity B : 204 710 tonnes of white sugar. 3. The A quota of each sugar-producing undertaking as referred to in paragraph 1 shall be established by adjus ­ ting the average annual sugar production of the underta ­ king in question, in the marketing years 1984/85 to 1988/89, within the meaning of Article 2 ( 1 ) of Regula ­ tion (EEC) No 1785/81 , hereinafter referred to as the reference production, by a coefficient representing the ratio between the basic quantity A referred to in para ­ graph 2 and the sum of the reference productions of the undertakings situated in the region defined in paragraph 1 . However, if a sugar-producing undertaking recognized by the competent authorities of Germany did not exist as such prior to 1 July 1990, the reference production referred to in the first subparagraph shall be determined taking into account the production, during the period referred to in the first subparagraph, of each factory comprising, from 1 July 1990 the sugar-producing under ­ taking in question . (') OJ No L 263, 26. 9 . 1990, p. 1 . O OJ No L 177, 1 . 7. 1981 , p. 4. (3) OJ No L 114, 27. 4. 1989, p. 1 . No L 267/12 Official Journal of the European Communities 29 . 9. 90 4. Until the Council takes a decision on the Commis ­ sion proposals of 21 August 1990, the B quota of each sugar-producing undertaking as referred to in paragraph 1 shall be equal to 30,77 % of its A quota as determined in accordance with paragraph 3. 5. For the undertakings referred to in paragraph 1 , Article 25 of Regulation (EEC) No 1785/81 shall apply only to transfers between the sugar-producing underta ­ kings referred to in paragraph 1 . Article 2 The sugar produced in the 1990/91 marketing year by the undertakings referred to in Article 1 ( 1 ) from beet harvested in the Community shall be subject to the compensation system for storage costs and the minimum stock arrangements provided for in Articles 8 and 12 respectively of Regulation (EEC) No 1785/81 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 until the entry into force, after adoption of the Council Regulation on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission